Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1–20 have been submitted for examination.  
Claims 1–9, 11–17, 19, and 20 have been examined and rejected. 

Response to Remarks
Examiner notes that the recent amendment to the Specification clarifies what “environment 200” describes. 
Examiner further notes that it is still unclear how “images of the viewer’s environment 200” is distinct from “images of the viewer 160”. The particular statement objected to in the Specification is “the supplemental content system 130 receives, from the content receiver 122, the one or more images of the viewer 160, the viewer's environment 200, or a combination thereof.” (Id. 9), could logically be rewritten as “the supplemental content system 130 receives, from the content receiver 122, the one or more images of the viewer 160, [content receiver 122, display device 124, viewer 160, and camera 126], or a combination thereof.” because environment 200 is defined as “Example environment 200 includes content receiver 122, display device 124, viewer 160, and camera 126.” (Specification 8). 
Applicant’s arguments with respect to the 35 USC § 112(b) rejection have been considered but are moot because the amendments that positively require viewer/user to be in the environment image obviate any ambiguous interpretation.
Applicant’s arguments, see Remarks, filed 7/6/2021, with respect to the rejections of claims 1–9, 11–17, 19, and 20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. See rejection below.

Specification

The disclosure is objected to because of the following informalities: “Example environment 200 includes content receiver 122, display device 124, viewer 160, and camera 126.” (Specification 8) and “the supplemental content system 130 receives, from the content receiver 122, the one or more images of the viewer 160, the viewer's environment 200, or a combination thereof.” (Id. 9).
Since the viewer’s environment includes the viewer (8), then the exclusive or overlapping nature of the sets “images of the viewer 160” (9) and “images of the viewer’s environment 200” (9) is unclear.
Appropriate correction is required.

Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–9 and 11–17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth (US 2009/0133051) in view of Tischer et al (US 2007/0271580) further in view of Yeh (US 9,769,523).
Regarding claim 1, Hildreth discloses:
A system (Hildreth, ¶ [0053], “The device 200 may be implemented as a set top box, a television, an ultra-mobile personal computer (UMPC), a mobile internet device (MID), a digital picture frame (DPF), a portable media player (PMP), a general-purpose computer (e.g., a desktop computer, a workstation, or a laptop computer), a server, a gaming device or console, an electronic media player (e.g., a digital video disc (DVD) player, a compact disc (CD) player, a digital video recorder (DVR)), or any other type of electronic device that includes a processor or other control circuitry configured to execute instructions, or any other apparatus that includes a user interface.”), comprising: 
one or more processors; and a memory device storing computer instructions (Hildreth, ¶ [0048], “FIG. 2 is a block diagram of a device 200 used to implement device access control. Briefly, the device 200 includes, among other things, a user interface 201, a storage medium 202, an input unit 204, and a processor 205.”) that, when executed by the one or more processors, cause the one or more processors (Hildreth, ¶ [0018], “The system also includes a processor configured to perform operations comprising determining an attribute of a user detected within the one or more images of the area proximate to the electronic media device. The processor also is configured to perform operations comprising accessing media settings appropriate for the user based on the determined attribute and controlling access to the electronic media device based on the accessed media settings appropriate for the user.”) to: 
present first content to a viewer; (Hildreth, ¶ [0050], “The user interface 201 also may be configured to display television content or other video/media content.”)
analyze at least one image of an environment associated with the viewer during presentation of the first content to the viewer; and (Hildreth, ¶ [0061], “The camera 301 captures or otherwise produces camera images, which may be transmitted to the processor 303. The processor 303 may process the camera images using techniques described throughout this disclosure. The processor 303 may receive and decode content descriptor tags embedded within video program data. The processor 303 may control the video being displayed on the display device 304 and also may control the audio being played though the speakers 305 based on user attributes and the decoded content descriptor tags.”, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present). In configurations where an age classification process is disabled or in implementations that do not include an age classification process, the processor 205 may block a program channel, input, or function when a user is detected within a camera image and a user identification process is unable to determine the identity of the user.”, ¶ [0107], “The processor 205 may continuously monitor a camera image, so that the processor 205 may block content immediately upon a user entering a room (e.g., a mature program may be blocked immediately upon a child walking into a room where a parent is watching the mature program).”)
Hildreth does not explicitly teach “present second content to the viewer based on the analysis of the at least one image.” or “determine whether the presentation of the second content had a positive or negative impact on the viewer based on an analysis of at least one other image of the environment captured relative to the presentation of the second content.”
In a similar field of endeavor Tischer teaches:
present second content to the viewer (Tischer, ¶ [0104], “At Block 1330, the content presentation on the content presentation device is controlled based on the overall attentiveness. In some embodiments, if a low overall attentiveness is present, the content may be changed based on the low overall attentiveness. In contrast, if a relatively high overall attentiveness is present, the current content that is being presented may be continued. For example, if a movie is being played and high overall attentiveness is being measured, the movie may continue, whereas if low overall attentiveness is present, the movie may be stopped and background music may be played.”) based on the analysis of the at least one image. (Tischer, ¶ [0119], “attentiveness may be determined based on position of audience members relative to the content presentation device. For example, FIG. 19 illustrates a content presentation device 110 that includes an image sensor 1920, such as a camera, that points to a primary content consumption area 1930 that may include a sofa 1932 therein. Image analysis may assume that users that are present in the primary consumption area 1930 are paying attention. Moreover, image analysis may track movement of users into and out of the primary consumption area, as shown by arrow 1934, and may assign different levels of attentiveness in response to the detected movement. A remote control 1940 also may be included and a higher degree of attentiveness may be assigned to a user who is holding or using the remote control 1940.”) 
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for capturing images of the viewer’s environment as taught by Hildreth with the system for presenting second content to a viewer based on the analysis of images of the viewer’s environment as taught by Tischer, the motivation is
embodiments of the invention may also provide a measure of attentiveness of an audience, which may be more important than a mere number of eyeballs in determining advertising rates/content and/or other parameters. Thus, advertising rates/content and/or other parameters may be determined by a combination of number of audience members and attentiveness of the audience members, in some embodiments of the invention.

as taught by Tischer (¶ [0121]).
	The combination of Hildreth and Tischer fails to explicitly teach “determine whether the presentation of the second content had a positive or negative impact on the viewer based on an analysis of at least one other image of the environment captured relative to the presentation of the second content.”
	In a similar field of endeavor Yeh teaches:
determine whether the presentation of the second content (Yeh teaches measuring during presentation of the media content item and at each of the advertisements, col. 8, ln. 8–17, “movement data may be measured at particular times with respect to the presentation of the media content item. For example, movement data may be measured before, during, and after a media event. As another example, movement data may be measured as it correlates to a specific event in the presentation of the media content item, including, but not limited to: punch lines, dramatic pauses, intervals, or during advertisements, or soundtrack orchestrations (e.g. dramatic swells of music prior to a fight scene or suspenseful moment).”) had a positive or negative impact (Yeh, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”) on the viewer based on an analysis of at least one other image of the environment captured (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”) relative to the presentation of the second content (Yeh, col. 6, ln. 25–35, “The method 400 may be used to associate various types of movement data with viewer reactions to content for the purpose of calibrating the viewer response detection techniques.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for capturing images of the viewer’s environment as taught by Hildreth with the system for presenting second content to a viewer based on the analysis of images of the viewer’s environment as taught by Tischer further with the system for determining whether content had a positive or negative impact on a viewer as taught by Yeh, the motivation is to “associate various types of movement data with viewer reactions to content for the purpose of calibrating the viewer response detection techniques […]. Then, in the future, the viewer's response may be inferred based on similar movement data without requiring the use of the intrusive response detection techniques” as taught by Yeh (col. 6, ln. 26–43).


Regarding claim 2, the combination of Hildreth, Tischer, and Yeh teaches:
(Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”), cause the one or more processors: analyze at least one other image of the environment (Hildreth, ¶ [0061], “The camera 301 captures or otherwise produces camera images, which may be transmitted to the processor 303. The processor 303 may process the camera images using techniques described throughout this disclosure. The processor 303 may receive and decode content descriptor tags embedded within video program data. The processor 303 may control the video being displayed on the display device 304 and also may control the audio being played though the speakers 305 based on user attributes and the decoded content descriptor tags.”, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present). In configurations where an age classification process is disabled or in implementations that do not include an age classification process, the processor 205 may block a program channel, input, or function when a user is detected within a camera image and a user identification process is unable to determine the identity of the user.”, ¶ [0107], “The processor 205 may continuously monitor a camera image, so that the processor 205 may block content immediately upon a user entering a room (e.g., a mature program may be blocked immediately upon a child walking into a room where a parent is watching the mature program).”) relative to presentation of the second content to the viewer to detect a change in the environment in response to the second content being presented to the viewer; (Tischer, ¶ [0104], “if high attentiveness to background music is detected, then a movie may begin, whereas if low attentiveness to the background music is detected, the background music may continue.”) and 
store an indication of whether the change in the viewer's environment is a positive or negative change. (Tischer, Figs. 15, 16, & 17, ¶ [0114], “As shown in FIG. 16, the attribute(s) of Member #1 appear to correlate highly with the content, whereas the attribute(s) of Member #2 appear to correlate less closely with the content. Very little, if any, correlation appears for Member #3. From these correlations, it can be deduced that Member #1 is actually interacting with the content, whereas Member #2 may be actively paying attention, but may not be interacting with the content. Member #3's attributes appear to be totally unrelated to content, and so Member #3 may be classified as passive. Accordingly, the attributes that are sensed may be correlated against characteristics of the content that is currently being presented, to determine attentiveness of the audience member.”)

Regarding claim 3, the combination of Hildreth, Tischer, and Yeh teaches:
The system of claim 1, wherein the memory device stores further computer instructions that, when executed by the one or more processors, cause the one or more processors to: provide an update to a third party (Tischer, ¶ [0121], “embodiments of the invention may also provide a measure of attentiveness of an audience, which may be more important than a mere number of eyeballs in determining advertising rates/content and/or other parameters. Thus, advertising rates/content and/or other parameters may be determined by a combination of number of audience members and attentiveness of the audience members, in some embodiments of the invention.”) with the indication of whether the presentation of the second content had a positive or negative impact. (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”) 

Regarding claim 4, the combination of Hildreth, Tischer, and Yeh teaches:
The system of claim 1, wherein the memory device stores further computer instructions that, when executed by the one or more processors, cause the one or more processors to: determine context information associated with the environment based on the analysis of the at least one other image; (Tischer, ¶ [0070], “Alcohol consumption and/or smoking may be determined by, for example, chemical sensors and/or image analysis.”) and store a relationship between the second content and context information. (Tischer, ¶ [0070], “Advertising content may be controlled in response to alcohol/smoking by the audience.” Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”)

Regarding claim 5, the combination of Hildreth and Tischer teaches:
The system of claim 1, wherein the memory device stores further computer instructions that, when executed by the one or more processors, cause the one or more processors (Tischer, ¶ [0073], “Finally, mood can be determined, for example, by analyzing biometric data, such as retinal data, analyzing the image and/or analyzing the interaction of the audience members. The content can be controlled to suit the audience mood and/or try change the audience mood.”) to: determine that the presentation of the second content had a positive or negative impact on the viewer (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”) based on the viewer reacting to the second content with an expected response. (Tischer, ¶ [0072], “Prior exposure to the content can identify that a particular audience member has already been exposed to the content, by correlating the presence of an audience member who has not been actively identified, but whose presence has been detected. The content may be varied to avoid repetition or to provide repetition, depending on the circumstances.”)

Regarding claim 6, the combination of Hildreth, Tischer, and Yeh teaches:
The system of claim 1, wherein the memory device stores further computer instructions that, when executed by the one or more processors, cause the one or more processors to: determine that the presentation of the second content had a positive or negative impact on the viewer (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”) based on an action taken by the viewer (Yeh, col. 6, ln. 25–35, “The method 400 may be used to associate various types of movement data with viewer reactions to content for the purpose of calibrating the viewer response detection techniques.”) in response to viewing the second content. (Tischer, ¶ [0074], “in some embodiments, content presentation may be used as a mechanism to control an audience. For example, the content presentation device may be controlled to attempt to disperse the audience, to try to bring the audience closer together, to cause the audience to quiet down, or to try to cause the audience to have a higher level of activity. A feedback mechanism may be provided, using the sensors to measure the effectiveness of the audience control, and to further control the content presentation device based on this feedback mechanism.”)

Regarding claim 7, the combination of Hildreth, Tischer, and Yeh teaches:
The system of claim 1, further comprising: a database that stores a plurality of relationships between content and environment information; (Tischer, ¶ [0072], “Prior exposure to the content can identify that a particular audience member has already been exposed to the content, by correlating the presence of an audience member who has not been actively identified, but whose presence has been detected. The content may be varied to avoid repetition or to provide repetition, depending on the circumstances.”) and 
wherein the memory device stores further computer instructions that, when executed by the one or more processors, cause the one or more processors to: select the second content from the plurality of content based on the relationships stored in the database and the environment associated with the viewer. (Tischer, ¶ [0072], “Prior exposure to the content can identify that a particular audience member has already been exposed to the content, by correlating the presence of an audience member who has not been actively identified, but whose presence has been detected. The content may be varied to avoid repetition or to provide repetition, depending on the circumstances.”)

Regarding claim 8, the combination of Hildreth, Tischer, and Yeh teaches:
The system of claim 1, wherein the environment (“an area proximate to the device” / “primary content consumption area”) associated with the viewer is an area surrounding the viewer within a viewable portion of the at least one image. (Hildreth, ¶ [0041], “the dad user 101 may be watching television alone and the device rendering the television content may automatically, without human intervention, identify the dad user 102 as the user watching the television content based on one or more images of an area proximate to the device.”) (Tischer, ¶ [0119], “FIG. 19 illustrates a content presentation device 110 that includes an image sensor 1920, such as a camera, that points to a primary content consumption area 1930 that may include a sofa 1932 therein.”)

Regarding claim 9, the combination of Hildreth, Tischer, and Yeh teaches:
The system of claim 1, wherein the memory device stores further computer instructions that, when executed by the one or more processors to determine whether the presentation of the second content had a positive or negative impact on the viewer, (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”) cause the one or more processors to: compare the at least one image with at least one other image to identify a product in the at least one other image that was not in the at least one image; (Tischer, ¶ [0120], “users presence or absence in the primary consumption area 1930 may provide an autonomous login and/or logout, for attentiveness determination. Conversely, attentiveness determination may provide an autonomous login and/or logout. An autonomous login may be provided when a user moves into the primary consumption area, as shown by arrow 1934. The user may be identified or not identified.”)  
determine if the product is associated with the second content; (Tischer, ¶ [0120], “An autonomous logout may be provided by detecting that the user in the primary consumption area 1930 is sleeping, has left, is not interacting or has turned off the device 110 using the remote control 1940.”) and 
in response to the product being in the at least one other image and associated with the second content, indicate a positive impact on the viewer. (Tischer, ¶ [0119], “A remote control 1940 also may be included and a higher degree of attentiveness may be assigned to a user who is holding or using the remote control 1940.”) (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”) 


Regarding claim 11, Hildreth discloses:
(Hildreth, ¶ [0053], “The device 200 may be implemented as a set top box, a television, an ultra-mobile personal computer (UMPC), a mobile internet device (MID), a digital picture frame (DPF), a portable media player (PMP), a general-purpose computer (e.g., a desktop computer, a workstation, or a laptop computer), a server, a gaming device or console, an electronic media player (e.g., a digital video disc (DVD) player, a compact disc (CD) player, a digital video recorder (DVR)), or any other type of electronic device that includes a processor or other control circuitry configured to execute instructions, or any other apparatus that includes a user interface.”), comprising: a memory device that stores computer instructions; and one or more processors (Hildreth, ¶ [0048], “FIG. 2 is a block diagram of a device 200 used to implement device access control. Briefly, the device 200 includes, among other things, a user interface 201, a storage medium 202, an input unit 204, and a processor 205.”)  that execute the computer instructions (Hildreth, ¶ [0018], “The system also includes a processor configured to perform operations comprising determining an attribute of a user detected within the one or more images of the area proximate to the electronic media device. The processor also is configured to perform operations comprising accessing media settings appropriate for the user based on the determined attribute and controlling access to the electronic media device based on the accessed media settings appropriate for the user.”) to: 
provide first content to a content receiver for presentation to a viewer; (Hildreth, ¶ [0050], “The user interface 201 also may be configured to display television content or other video/media content.”)
analyze at least one image of an environment surrounding the viewer taken with respect to the presentation of the content to the viewer; and (Hildreth, ¶ [0061], “The camera 301 captures or otherwise produces camera images, which may be transmitted to the processor 303. The processor 303 may process the camera images using techniques described throughout this disclosure. The processor 303 may receive and decode content descriptor tags embedded within video program data. The processor 303 may control the video being displayed on the display device 304 and also may control the audio being played though the speakers 305 based on user attributes and the decoded content descriptor tags.”, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present). In configurations where an age classification process is disabled or in implementations that do not include an age classification process, the processor 205 may block a program channel, input, or function when a user is detected within a camera image and a user identification process is unable to determine the identity of the user.”, ¶ [0107], “The processor 205 may continuously monitor a camera image, so that the processor 205 may block content immediately upon a user entering a room (e.g., a mature program may be blocked immediately upon a child walking into a room where a parent is watching the mature program).”)
Hildreth does not explicitly teach “provide second content to the content receiver for presentation to the viewer based on the analysis of the at least one image.” or “determine whether the second content had a positive or negative impact on the viewer based on an analysis of at least one other image of the environment taken with respect to the presentation of the second content.”
In a similar field of endeavor Tischer teaches:
provide second content to the content receiver for presentation to the viewer (Tischer, ¶ [0104], “At Block 1330, the content presentation on the content presentation device is controlled based on the overall attentiveness. In some embodiments, if a low overall attentiveness is present, the content may be changed based on the low overall attentiveness. In contrast, if a relatively high overall attentiveness is present, the current content that is being presented may be continued. For example, if a movie is being played and high overall attentiveness is being measured, the movie may continue, whereas if low overall attentiveness is present, the movie may be stopped and background music may be played.”) based on the analysis of the at least one image. (Tischer, ¶ [0119], “attentiveness may be determined based on position of audience members relative to the content presentation device. For example, FIG. 19 illustrates a content presentation device 110 that includes an image sensor 1920, such as a camera, that points to a primary content consumption area 1930 that may include a sofa 1932 therein. Image analysis may assume that users that are present in the primary consumption area 1930 are paying attention. Moreover, image analysis may track movement of users into and out of the primary consumption area, as shown by arrow 1934, and may assign different levels of attentiveness in response to the detected movement. A remote control 1940 also may be included and a higher degree of attentiveness may be assigned to a user who is holding or using the remote control 1940.”) 
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for capturing images of the viewer’s environment as taught by Hildreth with the system for presenting second content to a viewer based on the analysis of images of the viewer’s environment as taught by Tischer.
The motivation is
embodiments of the invention may also provide a measure of attentiveness of an audience, which may be more important than a mere number of eyeballs in determining advertising rates/content and/or other parameters. Thus, advertising rates/content and/or other parameters may be determined by a combination of number of audience members and attentiveness of the audience members, in some embodiments of the invention.

as taught by Tischer (¶ [0121]).
The combination of Tischer and Hildreth fails to explicitly disclose “determine whether the second content had a positive or negative impact on the viewer based on an analysis of at least one other image of the environment taken with respect to the presentation of the second content.”
In a similar field of endeavor Yeh teaches:
(Yeh teaches measuring during presentation of the media content item and at each of the advertisements, col. 8, ln. 8–17, “movement data may be measured at particular times with respect to the presentation of the media content item. For example, movement data may be measured before, during, and after a media event. As another example, movement data may be measured as it correlates to a specific event in the presentation of the media content item, including, but not limited to: punch lines, dramatic pauses, intervals, or during advertisements, or soundtrack orchestrations (e.g. dramatic swells of music prior to a fight scene or suspenseful moment).”) had a positive or negative impact (Yeh, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”) on the viewer based on an analysis of at least one other image of the environment taken (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”) with respect to the presentation of the second content (Yeh, col. 6, ln. 25–35, “The method 400 may be used to associate various types of movement data with viewer reactions to content for the purpose of calibrating the viewer response detection techniques.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for capturing images of the viewer’s environment as taught by Hildreth with the system for presenting second content to a viewer based on the analysis of images of the viewer’s environment as taught by Tischer further with the system for determining whether content had a positive or negative impact on a viewer as taught by Yeh, the motivation is to “associate various types of movement data with viewer reactions to content for the purpose of calibrating the viewer response detection techniques […]. Then, in the future, the viewer's response may be inferred based on similar movement data without requiring the use of the intrusive response detection techniques” as taught by Yeh (col. 6, ln. 26–43).


Regarding claim 12, the combination of Hildreth, Tischer, and Yeh teaches:
The computing device of claim 11, wherein the memory device further stores a plurality of relationships between a plurality of second content and a plurality of contextual information, and wherein the one or more processors further executes the computer instructions to: determine contextual information associated with the environment based on the analysis of the at least one image; (Tischer, ¶ [0070], “Alcohol consumption and/or smoking may be determined by, for example, chemical sensors and/or image analysis.”) and select the second content from the plurality of second content based on the plurality of relationships and the contextual information associated with the environment. (Tischer, ¶ [0070], “Advertising content may be controlled in response to alcohol/smoking by the audience.” Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”)


Regarding claim 13, the combination of Hildreth, Tischer, and Yeh teaches:
The computing device of claim 11, wherein the one or more processors determine whether the second content had a positive or negative impact on the viewer (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”)  by further executing the computer instructions to: analyze the at least one other image of the environment (Hildreth, ¶ [0061], “The camera 301 captures or otherwise produces camera images, which may be transmitted to the processor 303. The processor 303 may process the camera images using techniques described throughout this disclosure. The processor 303 may receive and decode content descriptor tags embedded within video program data. The processor 303 may control the video being displayed on the display device 304 and also may control the audio being played though the speakers 305 based on user attributes and the decoded content descriptor tags.”, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present). In configurations where an age classification process is disabled or in implementations that do not include an age classification process, the processor 205 may block a program channel, input, or function when a user is detected within a camera image and a user identification process is unable to determine the identity of the user.”, ¶ [0107], “The processor 205 may continuously monitor a camera image, so that the processor 205 may block content immediately upon a user entering a room (e.g., a mature program may be blocked immediately upon a child walking into a room where a parent is watching the mature program).”) taken with respect to the presentation of the second content to the viewer; (Tischer, ¶ [0104], “if high attentiveness to background music is detected, then a movie may begin, whereas if low attentiveness to the background music is detected, the background music may continue.”) determine a change in the environment based on the analysis of the at least one other image; (Tischer, Figs. 15, 16, & 17, ¶ [0114], “As shown in FIG. 16, the attribute(s) of Member #1 appear to correlate highly with the content, whereas the attribute(s) of Member #2 appear to correlate less closely with the content. Very little, if any, correlation appears for Member #3. From these correlations, it can be deduced that Member #1 is actually interacting with the content, whereas Member #2 may be actively paying attention, but may not be interacting with the content. Member #3's attributes appear to be totally unrelated to content, and so Member #3 may be classified as passive. Accordingly, the attributes that are sensed may be correlated against characteristics of the content that is currently being presented, to determine attentiveness of the audience member.”) and provide an indication of the change to a third party. (Tischer, ¶ [0121], “embodiments of the invention may also provide a measure of attentiveness of an audience, which may be more important than a mere number of eyeballs in determining advertising rates/content and/or other parameters. Thus, advertising rates/content and/or other parameters may be determined by a combination of number of audience members and attentiveness of the audience members, in some embodiments of the invention.”)

Regarding claim 14, the combination of Hildreth, Tischer, and Yeh teaches:
The computing device of claim 13, wherein the one or more processors determines the change in the environment (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”) by further executing the computer instructions to: determine whether the change in the viewer's environment (Tischer, Figs. 15, 16, & 17, ¶ [0114], “As shown in FIG. 16, the attribute(s) of Member #1 appear to correlate highly with the content, whereas the attribute(s) of Member #2 appear to correlate less closely with the content. Very little, if any, correlation appears for Member #3. From these correlations, it can be deduced that Member #1 is actually interacting with the content, whereas Member #2 may be actively paying attention, but may not be interacting with the content. Member #3's attributes appear to be totally unrelated to content, and so Member #3 may be classified as passive. Accordingly, the attributes that are sensed may be correlated against characteristics of the content that is currently being presented, to determine attentiveness of the audience member.”) is a positive or negative change indicating a positive or negative impact on the (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”) 

Regarding claim 15, the combination of Hildreth, Tischer, and Yeh teaches:
The computing device of claim 13, wherein the one or more processors determines the change in the environment (Tischer, ¶ [0073], “Finally, mood can be determined, for example, by analyzing biometric data, such as retinal data, analyzing the image and/or analyzing the interaction of the audience members. The content can be controlled to suit the audience mood and/or try change the audience mood.”) by further executing the computer instructions to: determine whether the change in the environment is an expected response by the viewer to the second content. (Tischer, ¶ [0072], “Prior exposure to the content can identify that a particular audience member has already been exposed to the content, by correlating the presence of an audience member who has not been actively identified, but whose presence has been detected. The content may be varied to avoid repetition or to provide repetition, depending on the circumstances.”)

Regarding claim 16, the combination of Hildreth, Tischer, and Yeh teaches:
The computing device of claim 13, wherein the determination of the change in the environment is based on an action taken by the viewer in response to viewing the second content. (Tischer, ¶ [0074], “in some embodiments, content presentation may be used as a mechanism to control an audience. For example, the content presentation device may be controlled to attempt to disperse the audience, to try to bring the audience closer together, to cause the audience to quiet down, or to try to cause the audience to have a higher level of activity. A feedback mechanism may be provided, using the sensors to measure the effectiveness of the audience control, and to further control the content presentation device based on this feedback mechanism.”)

Regarding claim 17, the combination of Hildreth, Tischer, and Yeh teaches:
The computing device of claim 11, wherein the one or more processors determine whether the second content had a positive or negative impact on the viewer (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”)  by further executing the computer instructions to: compare the at least one image with the at least one other image of the environment with respect to the presentation of the second content to the viewer to identify a product in the at least one other image that was not in the at least one image; (Tischer, ¶ [0120], “users presence or absence in the primary consumption area 1930 may provide an autonomous login and/or logout, for attentiveness determination. Conversely, attentiveness determination may provide an autonomous login and/or logout. An autonomous login may be provided when a user moves into the primary consumption area, as shown by arrow 1934. The user may be identified or not identified.”)  determine if the product is associated with the second content; (Tischer, ¶ [0120], “An autonomous logout may be provided by detecting that the user in the primary consumption area 1930 is sleeping, has left, is not interacting or has turned off the device 110 using the remote control 1940.”) and in response to the product being in the at least one other image and associated with the second content, generate an indication of a positive impact on the viewer. (Tischer, ¶ [0119], “A remote control 1940 also may be included and a higher degree of attentiveness may be assigned to a user who is holding or using the remote control 1940.”) (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”) 


Regarding claim 19, Hildreth discloses:
A method (Hildreth, ¶ [0053], “The device 200 may be implemented as a set top box, a television, an ultra-mobile personal computer (UMPC), a mobile internet device (MID), a digital picture frame (DPF), a portable media player (PMP), a general-purpose computer (e.g., a desktop computer, a workstation, or a laptop computer), a server, a gaming device or console, an electronic media player (e.g., a digital video disc (DVD) player, a compact disc (CD) player, a digital video recorder (DVR)), or any other type of electronic device that includes a processor or other control circuitry configured to execute instructions, or any other apparatus that includes a user interface.”), comprising: presenting first content to a user; (Hildreth, ¶ [0050], “The user interface 201 also may be configured to display television content or other video/media content.”)
analyzing at least one image of the user's environment during presentation of the first content to the user; and (Hildreth, ¶ [0061], “The camera 301 captures or otherwise produces camera images, which may be transmitted to the processor 303. The processor 303 may process the camera images using techniques described throughout this disclosure. The processor 303 may receive and decode content descriptor tags embedded within video program data. The processor 303 may control the video being displayed on the display device 304 and also may control the audio being played though the speakers 305 based on user attributes and the decoded content descriptor tags.”, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present). In configurations where an age classification process is disabled or in implementations that do not include an age classification process, the processor 205 may block a program channel, input, or function when a user is detected within a camera image and a user identification process is unable to determine the identity of the user.”, ¶ [0107], “The processor 205 may continuously monitor a camera image, so that the processor 205 may block content immediately upon a user entering a room (e.g., a mature program may be blocked immediately upon a child walking into a room where a parent is watching the mature program).”)
Hildreth does not explicitly teach “presenting second content to the user based on the analysis of the at least one image.” and “determining whether the presentation of the second content had a positive or negative impact on the user based on an analysis of at least one other image of the environment captured relative to the presentation of the second content to the user.”
In a similar field of endeavor Tischer teaches:
presenting second content to the user (Tischer, ¶ [0104], “At Block 1330, the content presentation on the content presentation device is controlled based on the overall attentiveness. In some embodiments, if a low overall attentiveness is present, the content may be changed based on the low overall attentiveness. In contrast, if a relatively high overall attentiveness is present, the current content that is being presented may be continued. For example, if a movie is being played and high overall attentiveness is being measured, the movie may continue, whereas if low overall attentiveness is present, the movie may be stopped and background music may be played.”) based on the analysis of the at least one image. (Tischer, ¶ [0119], “attentiveness may be determined based on position of audience members relative to the content presentation device. For example, FIG. 19 illustrates a content presentation device 110 that includes an image sensor 1920, such as a camera, that points to a primary content consumption area 1930 that may include a sofa 1932 therein. Image analysis may assume that users that are present in the primary consumption area 1930 are paying attention. Moreover, image analysis may track movement of users into and out of the primary consumption area, as shown by arrow 1934, and may assign different levels of attentiveness in response to the detected movement. A remote control 1940 also may be included and a higher degree of attentiveness may be assigned to a user who is holding or using the remote control 1940.”) 
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for capturing images of the viewer’s environment as taught by Hildreth with the system for presenting second content to a viewer based on the analysis of images of the viewer’s environment as taught by Tischer.
The motivation is
embodiments of the invention may also provide a measure of attentiveness of an audience, which may be more important than a mere number of eyeballs in determining advertising rates/content and/or other parameters. Thus, advertising rates/content and/or other parameters may be determined by a combination of number of audience members and attentiveness of the audience members, in some embodiments of the invention.

as taught by Tischer (¶ [0121]).
	The combination of Hildreth and Tischer does not explicitly teach “determining whether the presentation of the second content had a positive or negative impact on the user based on an analysis of at least one other image of the environment captured relative to the presentation of the second content to the user.”
	In a similar field of endeavor Yeh teaches:
determining whether the presentation of the second content (Yeh teaches measuring during presentation of the media content item and at each of the advertisements, col. 8, ln. 8–17, “movement data may be measured at particular times with respect to the presentation of the media content item. For example, movement data may be measured before, during, and after a media event. As another example, movement data may be measured as it correlates to a specific event in the presentation of the media content item, including, but not limited to: punch lines, dramatic pauses, intervals, or during advertisements, or soundtrack orchestrations (e.g. dramatic swells of music prior to a fight scene or suspenseful moment).”) had a positive or negative impact (Yeh, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”) on the user based on an analysis of at least one other image of the environment captured (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”) relative to the presentation of the second content to the user (Yeh, col. 6, ln. 25–35, “The method 400 may be used to associate various types of movement data with viewer reactions to content for the purpose of calibrating the viewer response detection techniques.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for capturing images of the viewer’s environment as taught by Hildreth with the system for presenting second content to a viewer based on the analysis of images of the viewer’s environment as taught by Tischer further with the system for determining whether content had a positive or negative impact on a viewer as taught by Yeh, the motivation is to “associate various types of movement data with viewer reactions to content for the purpose of calibrating the viewer response detection techniques […]. Then, in the future, the viewer's response may be inferred based on similar movement data without requiring the use of the intrusive response detection techniques” as taught by Yeh (col. 6, ln. 26–43).

Regarding claim 20, the combination of Hildreth, Tischer, and Yeh teaches:
The method of claim 19, wherein determining whether the presentation of the second content had a positive or negative impact on the user (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”)  further comprises: analyzing the at least one other image (Hildreth, ¶ [0061], “The camera 301 captures or otherwise produces camera images, which may be transmitted to the processor 303. The processor 303 may process the camera images using techniques described throughout this disclosure. The processor 303 may receive and decode content descriptor tags embedded within video program data. The processor 303 may control the video being displayed on the display device 304 and also may control the audio being played though the speakers 305 based on user attributes and the decoded content descriptor tags.”, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present). In configurations where an age classification process is disabled or in implementations that do not include an age classification process, the processor 205 may block a program channel, input, or function when a user is detected within a camera image and a user identification process is unable to determine the identity of the user.”, ¶ [0107], “The processor 205 may continuously monitor a camera image, so that the processor 205 may block content immediately upon a user entering a room (e.g., a mature program may be blocked immediately upon a child walking into a room where a parent is watching the mature program).”) during presentation of the second content to the user; (Tischer, ¶ [0104], “if high attentiveness to background music is detected, then a movie may begin, whereas if low attentiveness to the background music is detected, the background music may continue.”)  and determining whether a change in the user's environment is a positive or negative change (Yeh, col. 6, ln. 35–45, “a camera or other intrusive technique may be used to determine the viewer's actual response to the media content presented at this time”, col. 5, ln. 20–27, “the estimated viewer response may include laughter, sadness, or movement toward or away from the content presentation device”)  based on a comparison between the analysis of the at least one image and the analysis of the at least one other image. (Tischer, Figs. 15, 16, & 17, ¶ [0114], “As shown in FIG. 16, the attribute(s) of Member #1 appear to correlate highly with the content, whereas the attribute(s) of Member #2 appear to correlate less closely with the content. Very little, if any, correlation appears for Member #3. From these correlations, it can be deduced that Member #1 is actually interacting with the content, whereas Member #2 may be actively paying attention, but may not be interacting with the content. Member #3's attributes appear to be totally unrelated to content, and so Member #3 may be classified as passive. Accordingly, the attributes that are sensed may be correlated against characteristics of the content that is currently being presented, to determine attentiveness of the audience member.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679. The examiner can normally be reached Monday - Thursday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426